Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 8 November 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 8 November 1785
          
          Referring Your Excellency to what we had the Honor to address you the 4th: Inst: We have now to acknowledge Receipt of Your Excellency’s esteemed Favor of 4 ditto, advising your further Acceptances of
          
            
              £200.–.–
              
              Stg: drawn by Mr: Barclay–
              }
            
            
              140.–.–
              }
              ″ . . . ″    ″ John Lamb
             
            
            
              160.–.–
              
              
            
          
          Which we have directed Mess. C & R: Puller of London, to discharge at Maturity— Similar Honor You may depend, will be afforded to your future Appropriation of the 80,000 dollars, destined for an important Purpose.— We request you will be particular in your Advice of Drafts, specifying The Place drawn from & date, the Amount, At what Usance or Sight, And if at sight the date of Acceptance, to whose Order, Upon whom & payable where; These with the drawers Name constitute a regular & consequently agreeable Information. In some Instances they may even be a necessary Guide to the Persons who are to pay the Bills—
          We entreat Your Excellency, to desire Colonel Smith, to write us in What Manner he has disposed of the Credit of £400— Stg: furnished him on Account of the United States of America—
          We are every respectfully / Your Excellency’s / Most obd: & very hb̃le servt
          
            Wilhem & Jan Willinkv Nics. & Jacob van Staphorst.
          
        